Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  December 14, 2021

The Court of Appeals hereby passes the following order:

A22A0577. PATRICK TIMOTHY WYATT v. THE STATE.

      Patrick Wyatt was found guilty of a sex offense in 1994. In 2008, he pled guilty
to the offense of failure to register as a sex offender. Wyatt filed a motion for
out-of-time appeal, which the trial court denied on September 24, 2021. On
November 1, 2021, Wyatt filed a notice of appeal from the trial court’s order.1 We
lack jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the trial court order
sought to be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice
of appeal is an absolute requirement to confer jurisdiction on this Court. Rowland v.
State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Wyatt’s notice of appeal was
filed 38 days after entry of the trial court’s order and is therefore untimely.
      We note that Wyatt signed the notice of appeal on October 15, 2021 (or
October 19, 2021, the date written by the notary) – well before the expiration of the
30-day appeal period – but was not stamped “filed” by the trial court clerk until
November 1. We recognize that, as a pro se prisoner, Wyatt is dependent upon
correctional personnel to dispatch his mail. Nevertheless, even though Wyatt may
have acted promptly after receiving the trial court’s order, “his filing did not get to
the superior court in time. So we have no jurisdiction over his appeal.” Ebeling v.

      1
        This is Wyatt’s second appeal related to the sex offender registration
requirement of his sentence. In the first appeal, he sought to challenge the trial court’s
order denying his motion to correct void sentence. See Case No. A14A1417
(dismissed June 30, 2014). We dismissed that appeal because Wyatt failed to raise a
colorable claim that the sentence was, in fact, void.
State, 355 Ga. App. 469, 470 (844 SE2d 518) (2020).
      Consequently, this appeal is hereby DISMISSED for lack of jurisdiction.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      12/14/2021
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                    , Clerk.